            Case 7:18-cv-08386-NSR-PED Document 60 Filed 04/21/21 Page 1 of 1




                                U NITED S TATES D ISTRICT C OURT
                               S OUTHERN D ISTRICT OF N EW Y ORK

 WILLIAM GUNNAR TRUITT


(List the full name(s) of the plaintiff(s)/petitioner(s).)                                 _____CV________
                                                                                           7:18    08386 ( NSR )( PED)
                                  -against-
                                                                                           NOTICE OF APPEAL
SALISBURY BANK AND TRUST COMPANY and

SALISBURY BANCORP, INC.,
(List the full name(s) of the defendant(s)/respondent(s).)



Notice is hereby given that the following parties: WILLIAM GUNNAR TRUITT


(list the names of all parties who are filing an appeal)


in the above-named case appeal to the United States Court of Appeals for the Second Circuit

from the            
                    x judgment            
                                          x order            entered on:        July 21, 2020 and March 22, 2021
                                                                                (date that judgment or order was entered on docket)
that:
              granted summary judgment on July 21, 2020 (entered July 22, 2020) and, on March 22, 2021,

denied Plaintiff’s motion for reconsideration of the July 21, 2020 Order granting summary judgment.
(If the appeal is from an order, provide a brief description above of the decision in the order.)


    April 21, 2021
                                                                                       *
    Dated                                                                  Signature

    Truitt, William, G, by and through counsel Robert B. Lower and Ted McCullough
    Name (Last, First, MI)

     30 Cochran Hill Road                         Poughkeepsie             NY                              12603
    Address                                       City                     State                           Zip Code

    (646) 747-6895                                                     rlower@mgpllp.com, tmccullough@mgpllp.com
    Telephone Number                                                       E-mail Address (if available)




*
 Each party filing the appeal must date and sign the Notice of Appeal and provide his or her mailing address and telephone
number, EXCEPT that a signer of a pro se notice of appeal may sign for his or her spouse and minor children if they are parties
to the case. Fed. R. App. P. 3(c)(2). Attach additional sheets of paper as necessary.
Rev. 12/23/13
